Exhibit 99.3 Alpha Natural Resources,Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share and per share data) June 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Trade accounts receivable Inventories, net Deferred income taxes Prepaid expenses Other current assets Total current assets Owned surface lands Plant, equipment and mine development costs, net Owned and leased mineral rights, net Coal supply agreements, net Other noncurrent assets Total assets $ $ LIABILITIES Current liabilities: Current portion of long-term debt $ $ Trade accounts payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Deferred income taxes - Coal supply agreements, net Postretirement benefits Other noncurrent liabilities Total liabilities Commitments and contingencies (Note 16) STOCKHOLDERS' EQUITY Common stock, $0.01 par value; 100.0 million shares authorized, 47.2 million shares issued and 44.7 million shares outstanding at June 30, 2009; 47.0 million shares issued and 44.5 million shares outstanding at December 31, 2008 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost: 2.5 million shares at June 30, 2009; 2.5 million shares at December 31, 2008 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Alpha Natural Resources,Inc. and Subsidiaries Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited, dollars in thousands, except per share data) ThreeMonths Ended June30, Revenues: Coal sales $ $ Other revenue Total revenues Costs and expenses: Cost of coal sales (excludes depreciation, depletion and amortization) Selling, general and administrative expenses (excludes depreciation, depletion and amortization) Accretion on asset retirement obligations Depreciation, depletion and amortization Amortization of coal supply agreements Income from operations Other income (expense): Interest expense Interest income 18 Income (loss) before income tax expense and equity in losses of affiliates Income tax expense Equity in losses of affiliates Net income (loss) Other comprehensive income (loss): Adjustments to unrecognized gains and losses and amortization of employee benefit plan costs, net of tax expense of $1,201 in 2009 and tax benefit of $19 in 2008 Unrealizedgain on financial swaps, net of tax expense of $451 in 2009 and $328 in 2008 Reclassification of unrealized loss on financial swaps, net of tax expense of $1,067 into cost of coal sales - Comprehensive income (loss) $ $ Basic earnings (loss) per common share $ $ Diluted earnings (loss)per common share $ $ Weighted-average shares-basic Weighted-average shares-diluted Dividends declared per share $ $ The accompanying notes are an integral part of these consolidated financial statements. Alpha Natural Resources,Inc. and Subsidiaries Consolidated Statements of Operations and Comprehensive Income (Unaudited, dollars in thousands, except per share data) Six Months Ended June30, Revenues: Coal sales $ $ Other revenue Total revenues Costs and expenses: Cost of coal sales (excludes depreciation, depletion and amortization) Selling, general and administrative expenses (excludes depreciation, depletion and amortization) Accretion on asset retirement obligations Depreciation, depletion and amortization Amortization of coal supply agreements Income from operations Other income (expense): Interest expense Interest income Income before income tax expense and equity in losses of affiliates Income tax expense Equity in losses of affiliates Net income Other comprehensive income: Adjustments to unrecognized gains and losses and amortization of employee benefit plan costs, net of tax expense of $801 in 2009 and $39 in 2008 Unrealized (loss) gain on financial swaps, net of tax benefit of $122 in 2009 and tax expense of $711 in 2008 Reclassification of unrealized loss on financial swaps, net of tax expense of $2,295 into cost of coal sales - Comprehensive income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Weighted-average shares-basic Weighted-average shares-diluted Dividends declared per share $ $ The accompanying notes are an integral part of these consolidated financial statements. Alpha Natural Resources,Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited, dollars in thousands) Six Months Ended June30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Accretion on asset retirement obligations Depreciation, depletion and amortization Amortization of deferred financing costs Gain on sale of assets Non-cash stock compensation Excess tax benefit from stock-based awards - Deferred income taxes Asset retirement obligation payments Equity in losses of affiliates Unrealized mark-to-market gain on derivative instruments - Other Changes in operating assets and liabilities: Trade accounts receivable Inventories, net Prepaid expenses and other current assets Other noncurrent assets Trade accounts payable Accrued expenses and other current liabilities Noncurrent liabilities Net cash provided by operating activities Investing activities: Purchases of plant, equipment and mine development costs Acquisition of mineral rights under federal lease Purchases of equity-method investments - Proceeds from disposition of plant and equipment Net cash used in investing activities Financing activities: Payment of cash dividends Proceeds from issuance of common stock - Excess tax benefit from stock-based awards - Proceeds from revolving credit facility - Principal repayment of revolving credit facility - Other Net cash (used in) provided by financing activities Net (decrease) increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes, net of refunds $ $ The accompanying notes are an integral part of these consolidated financial statements. Alpha Natural Resources,Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited, dollars in thousands) (1)Basis of Presentation of Consolidated Financial Statements The accompanying interim consolidated financial statements of Alpha Natural Resources,Inc. and Subsidiaries (formerly Foundation Coal Holdings, Inc. and herein referred to as the “Company”) are unaudited and prepared in accordance with the rulesand regulations of the United States Securities and Exchange Commission (“SEC”) for Form10-Q. Such rulesand regulations allow the omission of certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America as long as the statements are not misleading. In the opinion of management, these interim consolidated financial statements reflect all normal and recurring adjustments necessary for a fair presentation of the results for the periods presented. These interim consolidated financial statements reflect the financial position as of June30, 2009 and results of operations for the three and six months ended June30, 2009 of Foundation Coal Holdings, Inc. prior to the merger with Alpha Natural Resources, Inc., more fully described in Note 20. These interim consolidated financial statements should be read in conjunction with the consolidated financial statements of Foundation Coal Holdings, Inc. included in its Annual Report on Form10-K for the twelve months ended December31, 2008, filed March2, 2009. The Company’s consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the Company’s consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. The more significant areas requiring the use of management estimates and assumptions relate to coal reserves that are the basis for future cash flow estimates and units-of-production depreciation, depletion and amortization calculations; environmental and reclamation obligations; asset impairments; postemployment, postretirement and other employee benefit liabilities; valuation allowances for deferred income taxes; income tax provision calculations; reserves for contingencies and litigation; and the fair value and accounting treatment of certain financial instruments. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. Accordingly, actual results may differ from these estimates. In addition, different assumptions or conditions could reasonably be expected to yield different results. The operating results for the three and six months ended June30, 2009 may not necessarily be indicative of the results to be expected in any other quarter or for the twelve months ended December31, 2009. Alpha Natural Resources,Inc. and Subsidiaries Notes to Consolidated Financial Statements - Continued (Unaudited, dollars in thousands) (2)Recent Accounting Pronouncements In July 2009, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (“SFAS No.168”). This Statement replaces SFAS No.162, The Hierarchy of Generally Accepted Accounting Principles (“SFAS No.162”). This Statement establishes the FASB Accounting Standards CodificationTM (“Codification”) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with Generally Accepted Accounting Principles (“GAAP”). Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. This Statement is effective for financial statements issued for interim and annual periods ending after September15, 2009. The implementation will have no impact on the Company’s consolidated financial statements. The standard requires new disclosures in the Company’s notes to the consolidated financial statements. In May 2009, the FASB issued SFAS No.165, Subsequent Events (“SFAS No.165”). This Statement sets forth the period after the balance sheet date during which management evaluates events or transactions that may occur for potential recognition or disclosure in the financial statements. The Statement also describes the circumstances under which an entity recognizes events or transactions occurring after the balance sheet date in its financial statements and the disclosures that an entity makes about events or transactions that occur after the balance sheet date. This Statement is effective for financial statements issued for interim and annual periods ending after June15, 2009. The implementation had no material impact on the Company’s consolidated financial statements. The standard requires disclosure in the Company’s notes to the consolidated financial statements. See Note 20 for required disclosures. In April 2009, the FASB issued FASB Staff Position (“FSP”) Financial Accounting Standard (“FAS”) No.107-1 and Accounting Principles Board (“APB”) Opinion No.28-1 Interim Disclosures about Fair Value of Financial Instruments (“FSP FAS No.107-1 and APB No.28-1”). FSP FAS No.107-1 and APB No.28-1 require fair value disclosures in both interim and annual financial statements in order to provide more timely information about the effects of current market conditions on financial instruments. FSP FAS No.107-1 and APB No.28-1 are effective for interim and annual periods ending after June15, 2009. The Company adopted these standards on April1, 2009. The implementation had no impact on the Company’s consolidated financial statements. The standards require additional disclosure in the Company’s notes to the consolidated financial statements. See Note 17 for the required disclosures. In December 2008, the FASB issued FSP No.132(R)-1 Employers’ Disclosures about Postretirement Benefit Plan Assets (“FSP FAS No.132(R)-1”). This FSP amends SFAS No.132 (revised 2003), Employers’ Disclosures about Pension and Other Postretirement Benefits, to provide guidance on an employer’s disclosures about plan assets of a defined benefit pension or other postretirement plan. The additional disclosure requirements under this FSP include expanded disclosures about an entity’s investment policies and strategies, the categories of plan assets, and concentrations of credit risk and fair value measurements of plan assets. FSP No. FAS 132(R)-1 will be effective for fiscal years ending after December15, 2009. The implementation of this standard will have no impact on the amounts recorded in the Company’s consolidated financial statements. The Company will include the additional disclosures in the notes to the Company’s consolidated financial statements for the year ending December31, 2009. Alpha Natural Resources,Inc. and Subsidiaries Notes to Consolidated Financial Statements - Continued (Unaudited, dollars in thousands) In June 2008, the FASB issued FSP Emerging Issues Task Force 03-6-1, Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities (“FSP No.03-6-1”). This FSP provides that unvested share-based payment awards that contain nonforfeitable rights to dividends or dividend equivalents, whether paid or unpaid, are participating securities and shall be included in the computation of both basic and diluted earnings per share. FSP No.03-6-1 is effective for fiscal years beginning after December15, 2008 and interim periods within those years. All prior year EPS data presented is required to be adjusted retrospectively. The Company adopted FSP No.03-6-1 on January1, 2009 and the implementation of this standard did not have a material impact on the Company’s consolidated financial statements. In March 2008, the FASB issued SFAS No.161, “Disclosures about Derivative Instruments and Hedging Activities – an amendment of FASB Statement No.133” (“SFAS No.161”). This standard amends and expands the disclosure requirements of SFAS No.133 and establishes, among other things, the disclosure requirements for derivative instruments and for hedging activities. SFAS No.161 is effective for fiscal years beginning after November15, 2008. The Company adopted the provisions of SFAS No.161 on January1, 2009. The implementation did not have an impact on the amounts recorded in the Company’s consolidated financial statements. The standard required additional disclosures in the notes to the Company’s consolidated financial statements. See Note 19 for SFAS No.161 information and disclosures. In December2007, the FASB issued SFAS No.160, Noncontrolling Interests in Consolidated Financial Statements (“SFAS No.160”). This standard outlines the accounting and reporting for ownership interest in a subsidiary held by parties other than the parent. SFAS No.160 is effective for fiscal years beginning after December15, 2008. The Company adopted the provisions of SFAS No.160 on January1, 2009 and the implementation did not have an impact on its consolidated financial statements. In December2007, the FASB issued SFAS No.141(R), Business Combinations (“SFAS No.141(R)”). This standard establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, any non-controlling interest in the acquiree and the goodwill acquired. This statement also establishes disclosure requirements which will enable users to evaluate the nature and financial effects of the business combination. SFAS No.141(R) is effective for acquisitions for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2008. SFAS No.141(R) changes the accounting after the acquisition date for reductions in valuation allowances established in purchase price allocation related to an acquired entity’s deferred assets; including those relating to acquisitions prior to the adoption of SFAS No.141(R). Effective from the date of adoption of SFAS No.141(R), the effects of reductions in valuation allowances established in purchase accounting that are outside of the measurement period are reported as adjustments to income tax expense. The Company adopted the provisions of SFAS No.141(R) on January1, 2009. The implementation did not have an impact on the Company’s consolidated financial statements. In September 2006, the FASB issued SFAS No.157, Fair Value Measurements (“SFAS No.157”). This standard defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. SFAS No.157 clarifies how to measure fair value as required or permitted under other accounting pronouncements but does not require any new fair value measurements. SFAS No.157 was originally effective for financial statements issued for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. On February12, 2008, the FASB issued FSP No.157-2, Effective Date of FASB Statement No.157 (“FSP No.157-2”). FSP No.157-2 was effective upon issuance and delayed the effective date of SFAS No.157 for nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis or at least once a year, to fiscal years beginning after November15, 2008. The Company adopted the provisions of SFAS No.157 on January1, 2008 and the Company had no required fair value measurements for non-financial assets and liabilities in the second quarter of 2009 and no required additional disclosures upon adoption. Alpha Natural Resources,Inc. and Subsidiaries Notes to Consolidated Financial Statements - Continued (Unaudited, dollars in thousands) SFAS No.157 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. Inputs are either observable or unobservable and refer broadly to the assumptions that are used in pricing assets or liabilities. Observable inputs are reflective of market data and unobservable inputs reflect the entity’s own assumptions about pricing assets or liabilities. As defined below, the fair value hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under SFAS No.157 are further described as follows: Level1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level2 Quoted prices for identical or similar assets or liabilities in markets that are not active, or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability, or by market-corroborated inputs; Level3 Unobservable inputs for the assets or liabilities in which the fair value measurement is supported by little or no market activity but reflects the best information available to the reporting entity and may include the entity’s own data. These levels are not necessarily an indication of the risk or liquidity associated with the financial assets or liabilities disclosed. The following table sets forth the Company’s financial assets and liabilities measured at fair value by level within the fair value hierarchy at June30, 2009. As required by SFAS No.157, assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Level1 Level2 Level3 Derivative instruments $
